Case 5:21-mj-00280-AMG Document 1 Filed 05/03/21 Page 1 of 10

5/3 /2\

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: _@ g ) A_z4 ( 2 { Coz

UNITED STATES DISTRICT COURT 2

 

 

 

for the
WESTERN DISTRICT OF OKLAHOMA
In the Matter of the Search of }

(Briefly describe the property to be search } ;
Or identify the person by name and address) ) '
PREMISES KNOWN AS ) Case No: M-2 1-280 -AMG {
1912 Pebble Creek Boulevard )
Edmond, OK 73003 )

APPLICATION FOR SEARCH WARRANT

I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following Property (identify the person or describe property to
be searched and give its location):

See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment B, which is attached and incorporated by reference.

The basis for the search under Fed, R, Crim.P.41(c) is (check one or more);
& evidence of the crime;
X contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
1 =a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(¢)(1) Felon in possession of firearms

The application is based on these facts:

See attached Affidavit of Special Deputy David Moore, United States Marshal Service, which is incorporated by
reference herein.

Continued on the attached sheet(s).
CL) Delayed notice of days (give exact ending date if more than 30 days) is requested under 18 U.S.C. §

3103a, the basis of which is set forth on the attached sheet(s).
—

DAVID MOORE
Special Deputy
United States Marshal Service

 

 

Applicant's signature
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 2 of 10

Sworn to before me and signed in my presence.

Date: oy / 3/ 2/ Lonanite Morfea Las pe EP

City and State: Oklahoma City, Oklahoma AMANDA MAXFIELD GREEN, U.S. Magistrate Judge

Printed name and title

 

 

 

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 3 of 10

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Special Deputy United States Marshal David Moore with the United States
Marshals Service Task Force, am a federal law enforcement officer credentialed by the
United States Marshals Service and a Peace Officer in the State of Oklahoma, being duly
sworn, depose and state as follows:

1, I have been employed in law enforcement since 2011. I have been a full time
Special Deputy United States Marshal with the United States Marshals Service (USMS)
since June 2015. Prior to being a Special Deputy United States Marshal, beginning in April
of 2014, I was employed as an Investigator with the Oklahoma Department of Corrections
Office of Inspector General and from August of 2011 through March of 2014 I worked as
a Probation Officer (PO) with the Oklahoma Department of Corrections (ODOC). As a
PO, I supervised persons previously convicted of crimes, in particular Sex Offenders and
Drug Court Offenders.

2. In addition to my employment, I have completed the Basic Law Enforcement
Academy through the Oklahoma Council on Law Enforcement Education and Training
(CLEET) Police Academy in Ada, Oklahoma, and the High Risk Fugitive Apprehension
Course in Glynco, GA, among other continuing education trainings, including but not
limited to a gang investigation course where the use, distribution and possession of firearms
was discussed in addition to trainings related to the arrests of high risk targets. High risk

targets include persons who have an extensive criminal history where their convictions or

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 4 of 10

charges are related to acts of violence including the illegal Possession of
Firearms/Possession of Firearms During the Commission of a Felony, Assault and Battery,
Robbery, Murder, Sexual Assault, among other charges. Furthermore, high risk targets may
be persons without criminal history or current charges who are deemed violent, and
information known to police officers places police or the public at an elevated risk of
danger (including, but not limited to, information indicating a wanted person reportedly
made threats to police or the public regarding a specific act of violence), I have
participated in over 500 fugitive investigations that have led to arrests. I have personally
participated in the execution of search warrants involving various types of evidence and
property. In my capacity as a Special Deputy United States Marshal, I am empowered to
investigate violations of Federal Law, to include violations of the federal firearms laws. I
know it to be unlawful for a person to knowingly possess a firearm after having been
convicted of a felony crime or if they are subject to a protective order.

3. The information contained in this affidavit is based upon my personal knowledge
and observation, my training and experience, conversations with other law enforcement
officers and witnesses, and review of documents and records. This affidavit is made in
support of an application for a warrant to search the residence of Matthew Ray
HUTCHERSON, who resides in a single-family home located at 1912 Pebble Creek
Boulevard, Edmond, Oklahoma, 73003 (herein referred to as “the SUBJECT
PREMISES”), which is described in detail in Attachment A to this affidavit, for the items
specified in Attachment B hereto, which constitute instrumentalities, fruits, and evidence

of violations of Title 18, United States Code, Sections 922(g)(1).

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 5 of 10

a. The scarch of the SUBJECT PREMISES includes the residence itself,
including any structures attached to the house such as the garage and
carport.

b. The search of the SUBJECT PREMISES includes any appurtenances to
the property, such as the yard, and any outbuildings or sheds that are
within the curtilage of the property.

c. The search of the SUBJECT PREMISES includes any safe contained
therein, as more fully described below.

4. Since this affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each and every fact known to me regarding this investigation.
I have set forth only the facts that I believe are necessary to establish probable cause to
support the issuance of a search warrant.
FACTS ESTABLISHING PROBABLE CAUSE

5. On April 29, 2021, I was contacted by the ODOC Office of Inspector General (OIG)
Resident Agent in Charge (RAC) Travis Seal regarding the alleged possession of firearms
by convicted felon Matthew Ray HUTCHERSON (DOB: 5/20/1991). Seal reported he
was contacted by Deputy Director of Probation and Parole, Courtney Jones, who requested
the assistance of OIG Agents to help conduct a search of HUTCHERSON’ residence, after
. she received information indicating HUTCHERSON was in possession of firearms at his
residence, in violation of 18 U.S.C. 922(g)(1). I subsequently made contact with Jones,
who placed me in contact with Bliss Ellis, a recent ex-girlfriend to HUTCHERSON and

victim of HUTCHERSON’s most recent charges of Domestic Assault and Battery by

 

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 6 of 10

Strangulation filed in Oklahoma County, CF-2021-1555, on April 21, 2021. This domestic
assault and battery reportedly occurred on March 31, 2021.

6. On April 29, 2021, I spoke to Ellis, who expressed concerns for her safety. She
indicated HUTCHERSON had made threats of great bodily injury against her as recently
as April 27, 2021. During the course of this investigation, Ellis also reported that on
February 8, 2021, she and HUTCHERSON were inside of the SUBJECT PREMISES when
he placed a pistol against the side of Ellis’ head and told Ellis he (HUTCHERSON) would
kill her. Ellis indicated observing two firearms inside HUTCHERSON’s residence, the
SUBJECT PREMISES, as recently as March 30, 2021. One firearm was reported to be
last located in a night stand next to HUTCHERSON’s bed and the other was last located
in a closet near the entry of his residence; however, it was also noted the location of the
firearms frequently changed inside the residence, to include being inside of a locked safe.
The safe was described as smaller and dark colored and was last known to be located inside
of the vanity mirror in HUTCHERSON’s bathroom. The safe is reportedly secured by a
press button pattern, though the pattern was unknown. Ellis indicated first seeing the
firearms at a previous residence for HUTCHERSON in June of 2020. Ellis stated that the
general size of the safe would allow it to hold one or more firearms,

7. On April 29, 2021, I began researching HUTCHERSON and learned he has an
extensive criminal history including felony convictions for Child Abuse (Cleveland
County, OK, CF-2015-2076), and a second offense DUI involving drugs (Cleveland
County, OK, CF-2018-1323). He also has a felony conviction for Domestic Assault and

Battery and Assault and Battery with Dangerous Weapon (Oklahoma County, OK, CF-

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 7 of 10

2013-2746) for which he received a deferred sentence. Furthermore, I located the filing of
numerous protective orders against HUTCHERSON in Oklahoma, including a protective
order filed on April 5, 2021, in Oklahoma County at PO-2021-767. An emergency
protective order was issued against HUTCHERSON on April 19, 2021, and a hearing in
the matter is scheduled for May 3, 2021. There are also recent charges filed against
HUTCHERSON in Oklahoma County case number CF-2021-1555, Domestic Assault and
Battery by Strangulation, on April 21,2021. HUTCHERSON is currently being supervised
by the ODOC in Cleveland County case CF-2018-1323, DUI-Drugs, Second Offense.

8. On April 29, 2021, I conducted research regarding the whereabouts of
HUTCHERSON. According to records held by ODOC, HUTCHERSON provided the
SUBJECT PREMISES as his current residence. On the same day, I conducted surveillance
on the residence and observed HUTCHERSON exit the residence, walk around the garage,
climb on a motorcycle and drive away from the residence.

9. On April 30, 2021, I verified HUTCHERSON is the current utility holder at the
SUBJECT PREMISES. |
10. Based on my training and personal, as well as professional experience, I know that
individuals who possess firearms tend to keep them for long periods of time. I also know
that the most likely place for an individual to store firearms is in their home. Furthermore,
I know people who possess firearms often place them inside of, but not limited to,
nightstand drawers, closets, underneath beds for ease of accessibility related to personal

protection and inside of firearm lock boxes, safes and locked rooms for more secure

storage.

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 8 of 10

CONCLUSION
11. Based on the above information, there is probable cause to believe that Title 18,
United States Code, Section 922(g){1) has been violated, and that evidence, fruits, and
instrumentalities of those offenses are located inside the SUBJECT PREMISES.
12. Based upon the foregoing, I respectfully request that this Court issue a search

warrant for the SUBJECT PREMISES, described in Attachment A, authorizing the seizure

—O4¢-—

avid Moore
Special Deputy United States Marshal
United States Marshal Service

d

r
SUBSCRIBED AND SWORN to before me this u day of May, 2021.

of the items described in Attachment B.

 

United States Magistrate Judge

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 9 of 10

ATTACHMENT A
DESCRIPTION OF THE SUBJECT PREMISES

1912 Pebble Creek Boulevard, Edmond, Oklahoma, 73003, is a single-family
dwelling or residence located on the southwest corner of the intersection of Pebble
Creek Boulevard and Simon Avenue. The residence has reddish brick-looking and
tan vinyl-looking siding. The front door faces north. The door is light colored with
a white colored and glass storm door in front of the front door. The door is recessed
in a small covered entry. There appears to be a single concrete-looking step up to
the porch. A concrete-looking walkway connects the front porch to the driveway.
The house has, what appears to be, a two-car garage. The garage door is light brown
in color. The numbers 1912 are posted in black numbering above the east end of
the garage. On either side of the driveway near the street, the number 1912 are
painted on the curb. The numbers are white in color with black coloring surrounding
the numbers. There are two visible windows located on the front side of the house.

The roof appears to be constructed of light brown colored composite shingles.

 
Case 5:21-mj-00280-AMG Document1 Filed 05/03/21 Page 10 of 10

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED

Firearms including but not limited to handguns, rifles, shotguns; projectiles;
ammunition; bullet casings and jackets; bullet fragments; cartridge fragments;
firearm cleaning supplies; documents showing ownership of firearm(s), documents
showing sale or pawn of firearm(s), documents showing purchase of firearm(s);
firearm accessories; holster(s); boxes to store firearms(s).

Items of dominion and control establishing ownership of the subject premises; any
articles of property tending to establish the identity of the person or persons in
control or possession of the subject premises, to include, but not limited to: mail,

receipts, repair bills, utility bills, photographs.

 
